Exhibit 10.26

 

BRUKER BIOSCIENCES CORPORATION

 

STOCK OPTION AGREEMENT

 

UNDER STOCK OPTION PLAN

 

INCENTIVE STOCK OPTION

 

AGREEMENT entered into DATE by and between Bruker BioSciences Corporation, a
Delaware corporation with a principal place of business in Billerica,
Massachusetts (the “Company” ), and the undersigned employee (the “Employee”) of
the Company or one of its subsidiaries (the Company and its subsidiaries herein
together referred to as the “Company”).

 

1.             The Company desires to grant the Employee an incentive stock
option under the Company’s Amended and Restated 2000 Stock Option Plan (the
“Plan”) to acquire shares of the Company’s common stock, $.01 par value per
share (the “Shares”).

 

2.             Section 6 of the Plan provides that each option is to be
evidenced by an option agreement, setting forth the terms and conditions of the
option.

 

ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Employee hereby agree as
follows:

 

1.             Grant of Option.  The Company hereby irrevocably grants under the
Plan and subject to the terms and conditions of the Plan to the Employee an
incentive stock option (the “Option”) to purchase all or any part of an
aggregate of # OF Shares on the terms and conditions hereinafter set forth.

 

2.             Purchase Price.  The purchase price (“Purchase Price”) for the
Shares covered by the Option shall be PRICE per Share.

 

3.             Time of Exercise of Option.

 

(a)           The Option shall not be exercisable prior to one (1) year from
grant.  Thereafter, the Option shall only be exercisable as follows:

 

 

 

Percentage of

 

 

 

 

 

Shares Becoming

 

Cumulative

 

 

 

Available for

 

Percentage

 

On or After

 

Exercise

 

Available

 

 

 

 

 

 

 

12 months

 

20

%

20

%

 

 

 

 

 

 

24 months

 

20

%

40

%

 

 

 

 

 

 

36 months

 

20

%

60

%

 

 

 

 

 

 

48 months

 

20

%

80

%

 

 

 

 

 

 

60 months

 

20

%

100

%

 

--------------------------------------------------------------------------------


 

4.             Term of Options; Exercisability.

(a)  Term.

 

(1)           Each Option shall expire not more than ten (10) years from the
date of the granting thereof, but shall be subject to earlier termination as
herein provided.

 

(2)           Except as otherwise provided in this Section 4, if the Employee
ceases to be an employee of the Company, the Option granted to the Employee
hereunder shall terminate on the day the Employee ceases to be an employee of
the Company, or on the date on which the Option expires by its terms, whichever
occurs first, and such Option shall not be exercisable after such date.

 

(3)           If such termination of employment is because the Employee has
become permanently disabled (within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”)), such Option shall
terminate thirty (30) days from the date the Employee ceases to be an employee,
or on the date on which the Option expires by its terms, whichever occurs first.

 

(4)           In the event of the death of the Employee, the Option granted to
the Employee shall terminate ninety (90) days from the date of death, or on the
date on which the Option expires by its terms, whichever occurs first.

 

(b)           Exercisability.

 

(1)           If the Employee ceases to be an employee of the Company, the
Option granted to the Employee hereunder shall be exercisable only to the extent
that the right to purchase Shares under such Option has accrued and is in effect
on the date such Employee ceases to be an employee of the Company.

 

(2)           No partial exercise may be made for less than fifty (50) full
Shares.

 

(3)           In the event of the death of the Employee, the Option granted to
such Employee may be exercised by the estate of such Employee, or by any person
or persons who acquired the right to exercise such Option by will or pursuant to
the laws of descent and distribution as a result of the death of such Employee.

 

5.             Manner of Exercise of Option.

 

(a)           To the extent that the right to exercise the Option has accrued
and is in effect, the Option may be exercised in full or in part by giving
written notice to the Company stating the number of Shares exercised and
accompanied by payment in full for such Shares.  Payment shall be wholly in cash
or by check payable to the order of the Company.  Upon such exercise, delivery
of a certificate for paid-up, non-assessable Shares shall be made at the
principal office of the Company to the person exercising the Option, not more
than thirty (30) days from the date of receipt of the notice by the Company.

 

(b)           The Company shall at all times during the term of the Option
reserve and keep available such number of Shares of its common stock as will be
sufficient to satisfy the

 

2

--------------------------------------------------------------------------------


 

requirements of the Option.  The Employee shall not have any of the rights of a
stockholder of the Company in respect of the Shares until one or more
certificates for such Shares shall be delivered to him or her upon the due
exercise of the Option.

 

6.             Non-Transferability.  The right of the Employee to exercise the
Option shall not be assignable or transferable by the Employee otherwise than by
will or the laws of descent and distribution, and the Option may be exercised
during the lifetime of the Employee only by him or her.  The Option shall be
null and void and without effect upon the bankruptcy of the Employee or upon any
attempted assignment or transfer, except as hereinabove provided, including
without limitation any purported assignment, whether voluntary or by operation
of law, pledge, hypothecation or other disposition contrary to the provisions
hereof, or levy of execution, attachment, divorce, trustee process or similar
process, whether legal or equitable, upon the Option.

 

7.             (a)           Representation Letter and Investment Legend.

 

(i)            In the event that for any reason the Shares to be issued upon
exercise of the Option shall not be effectively registered under the Securities
Act of 1933, upon any date on which the Option is exercised in whole or in part,
the person exercising the Option shall give a written representation to the
Company in the form attached hereto as Exhibit 1 and the Company shall place an
“investment legend”, so-called, as described in Exhibit 1, upon any certificate
for the Shares issued by reason of such exercise.

 

(ii)           The Company shall be under no obligation to qualify Shares or to
cause a registration statement or a post-effective amendment to any registration
statement to be prepared for the purpose of covering the issue of Shares.

 

(b)           Holding of Incentive Stock Option Shares; Legend.  In order to
enable the Company to determine when it is entitled to a tax deduction upon the
disposition of any Shares issued upon exercise of this Option, for the periods
during which such a disposition would entitle the Company to such a deduction
(generally, a disposition within two years from the date of grant of the Option
or within one year from the date of exercise of the Option will entitle the
Company to a deduction), all stock certificates of such Shares shall be held by
the Employee in his or her name and not in the name of a broker, nominee or
other person or entity, and shall bear a legend reflecting that such Shares were
obtained upon exercise of an incentive stock option.  The Employee acknowledges
that the Company may send a Form W-2, W-2c or substitute therefor, as
appropriate, to the Employee with respect to any income recognized by the
Employee upon a disposition of the Shares for the periods during which such a
disposition would entitle the Company to such a deduction.  Nothing in this
Section 7(b) shall restrict the Employee from selling, transferring or otherwise
disposing of such Shares at any time, but only from holding such Shares in other
than his or her own name.

 

8.             Adjustments on Changes in Recapitalization, Reorganization and
the Like. Adjustments on changes in recapitalization, reorganization and the
like shall be made in accordance with Section 12 of the Plan, as in effect on
the date of this Agreement.

 

3

--------------------------------------------------------------------------------


 

9.             No Special Employment Rights.  Nothing contained in the Plan or
this Agreement shall be construed or deemed by any person under any
circumstances to bind the Company to continue the employment of the Employee for
the period within which this Option may be exercised.

 

10.           Rights as a Shareholder.  The Employee shall have no rights as a
shareholder with respect to any Shares which may be purchased by exercise of
this Option unless and until a certificate or certificates representing such
Shares are duly issued and delivered to the Employee.  Except as otherwise
expressly provided in the Plan, no adjustment shall be made for dividends or
other rights for which the record date is prior to the date such stock
certificate is issued.

 

ll.             Withholding Taxes.  Whenever Shares are to be issued upon
exercise of this Option, the Company shall have the right to require the
Employee to remit to the Company an amount sufficient to satisfy all Federal,
foreign, state and local withholding tax requirements prior to issuance of the
Shares and the delivery of any certificate or certificates for such Shares.

 

12.           Qualification under Section 422.  It is understood and intended
that the Option granted hereunder shall qualify as an “incentive stock option”
as defined in Section 422 of the Code.  Accordingly, the Employee understands
that in order for the Employee to obtain the benefits of an incentive stock
option under Section 421 of the Code, no sale or other disposition may be made
of any Shares acquired upon exercise of the Option within the one-year period
beginning on the day after the day of the transfer of such Shares to him or her,
nor within the two-year period beginning on the day after the grant of the
Option.  If the Employee intends to dispose or does dispose (whether by sale,
gift, transfer or otherwise) of any such Shares within said periods, he or she
will notify the Company within thirty (30) days after such disposition.

 

13.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by its officer thereunto duly authorized,
and the Employee has hereunto set his or her hand and seal, all as of the day
and year first above written.

 

EMPLOYEE

BRUKER BIOSCIENCES CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

Name:

Title:

 

 

 

 

Address:

 

 

 

Social Security No.:

 

 

 

Accept:      o             Decline:      o

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

TO STOCK OPTION AGREEMENT

 

 

Ladies and Gentlemen:

 

In connection with the exercise by me as to # OF shares of common stock, par
value $.01 per share, of Bruker BioSciences Corporation (the “Company”) under
the incentive stock option dated DATE granted to me under the Amended and
Restated 2000 Stock Option Plan, I hereby acknowledge that I have been informed
as follows:

 

1.             The shares of common stock of the Company to be issued to me
pursuant to the exercise of said option have not been registered under the
Securities Act of 1933, as amended (the “Act”), and accordingly, must be held
indefinitely unless such shares are subsequently registered under the Act, or an
exemption from such registration is available.

 

2.             Routine sales of securities made in reliance upon Rule 144 under
the Act can be made only after the holding period and in limited amounts in
accordance with the terms and conditions provided by that Rule, and in any sale
to which that Rule is not applicable, registration or compliance with some other
exemption under the Act will be required.

 

3.             The Company is under no obligation to me to register the shares
or to comply with any such exemptions under the Act.

 

4.             The availability of Rule 144 is dependent upon adequate current
public information with respect to the Company being available and, at the time
that I may desire to make a sale pursuant to the Rule, the Company may neither
wish nor be able to comply with such requirement.

 

In consideration of the issuance of certificates for the shares to me, I hereby
represent and warrant that I am acquiring such shares for my own account for
investment, and that I will not sell, pledge or transfer such shares in the
absence of an effective registration statement covering the same, except as
permitted by the provisions of Rule 144, if applicable, or some other applicable
exemption under the Act.  In view of this representation and warranty, I agree
that there may be affixed to the certificates for the shares to be issued to me,
and to all certificates issued hereafter representing such shares (until in the
opinion of counsel, which opinion must be reasonably satisfactory in form and
substance to counsel for the Company, it is no longer necessary or required) a
legend, as follows:

 

--------------------------------------------------------------------------------


 

“The shares of common stock represented by this certificate have not been
registered under the Federal Securities Act of 1933, as amended, and were
acquired by the registered holder pursuant to a representation and warranty that
such holder was acquiring such shares for his own account and for investment,
with no intention to transfer or dispose of the same, in violation of the
registration requirements of that Act.  These shares may not be sold, pledged or
transferred in the absence of an effective registration statement under the
Securities Act of 1933, as amended, or an opinion of counsel, which opinion is
reasonably satisfactory to counsel to the Company, to the effect that
registration is not required under said Act.

 

In the event that the shares of common stock represented by this certificate are
transferred within the two year period commencing on the date of this
certificate, contemporaneous notice of such transfer must be provided to the
Company.”

 

I further agree that the Company may place a stop order with its Transfer Agent,
prohibiting the transfer of such shares, so long as the legend remains on the
certificates representing the shares.

 

Very truly yours,

 

2

--------------------------------------------------------------------------------